TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00325-CR
                                       NO. 03-05-00326-CR



                                     Trina Gosnell, Appellant

                                                  &

                               John Charles Gosnell II, Appellant

                                                  v.

                                   The State of Texas, Appellee




      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
            NOS. CR-03-265 & CR-03-264, HONORABLE GARY L. STEEL &
              HONORABLE RONALD W. CARR, JUDGES PRESIDING



                             MEMORANDUM OPINION


               Trina Gosnell and John Charles Gosnell II were convicted of possessing more than

four ounces but less than five pounds of marihuana. See Tex. Health & Safety Code Ann.

§ 481.121(a), (b)(3) (West 2003). Trina Gosnell’s offense was prosecuted as a class A misdemeanor,

and the court assessed her punishment at one year in jail and a $750 fine. See Tex. Pen. Code Ann.

§ 12.44 (West Supp. 2005). The court assessed John Gosnell’s punishment at two years in state jail.

Imposition of both sentences was suspended and appellants were placed on probation. The court

certified that both appellants have the right of appeal.
                 This Court abated the appeals for a hearing in the trial court after appellants’ retained

attorney did not file a brief or respond to notices. See Tex. R. App. P. 38.8(b)(2). Based on the

record from this hearing, we determined that appellants failed to make the necessary arrangements

for filing a brief. See id. rule 38.8(b)(4). On January 12, 2006, we ordered that the appeals be

submitted for decision without briefs on February 13 if no brief was forthcoming. No brief was

received and the appeals were submitted as ordered.

                 We have examined the appellate records and find no error that should be addressed

in the interest of justice. The judgments of conviction are affirmed. Counsel’s motions to withdraw

are dismissed.




                                                 __________________________________________

                                                 G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Affirmed

Filed: February 24, 2006

Do Not Publish




                                                    2